UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 09-6046


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ADRIAN HOWARD JACKSON,

                  Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill.    Joseph F. Anderson, Jr., Chief
District Judge. (0:98-cr-01126-JFA-2)


Submitted:    April 23, 2009                  Decided:   May 5, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adrian Howard Jackson, Appellant Pro Se.   Marshall Prince, II,
Assistant United States Attorney, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Adrian   Howard    Jackson   appeals   the    district     court’s

order denying his motion for reduction of sentence pursuant to

18 U.S.C. § 3582(c) (2006), and a subsequent order denying his

motion for reconsideration.           We have reviewed the record and

find   no   reversible    error.      Accordingly,    we     affirm    for   the

reasons stated by the district court.          United States v. Jackson,

No. 0:98-cr-01126-JFA-2 (D.S.C. filed Dec. 18 & entered Dec. 19,

2008; filed Jan. 7, 2009 & entered Jan. 8, 2009).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented    in   the   materials     before    the    court   and

argument would not aid the decisional process.

                                                                       AFFIRMED




                                      2